Case 1:19-cv-09610-PAE Document 25 Filed 11/08/19 Page 1of1

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK

CASE NO. 1:19-cv-09610-PAE

JANE DOE 17,
Plaintiff,
Vv.

DARREN K. INDYKE AND

RICHARD D. KAHN, AS JOINT

PERSONAL REPRESENTATIVES OF

THE ESTATE OF JEFFREY E. EPSTEIN,

NINE EAST 71st STREET CORPORATION,
LAUREL, INC., FINANCIAL TRUST COMPANY,
INC., NES, LLC, MAPLE, INC., LSJE, LLC,
HBRK ASSOCIATES, INC., NAUTILUS, INC.,
CYPRESS, INC. and JEGE, INC.

Defendants.
/

I SED] ORDER GRANTING PLAINTIFEF’S
MOTION TO PROCEED ANONYMOUSLY

Upon the motion of Plaintiff for an order permitting the filing of the Complaint,

summons, civil cover sheet, and all future papers anonymously, it is hereby

ORDERED that Plaintiff's Motion for Leave to Proceed Angnymously be GRANTED.

faut: Cryer

UNITED STATES DISPRICV JUDGE

Dated: November X , 2019

Page 1 of 1
